DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 13 are presented for examination. Claims 1 - 13 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objection
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element “C0”, recited in paragraph [0028], is not disclosed in the drawings..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10, line 2 recites “wherein the constraints may be received”, but it is recommended that the phrase recites “wherein the constraints are received’ to positively recite that this step is being performed. Appropriate correction is required.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. For Step 2 (prong 1), the claims do not recite certain method of organizing human activity. However, in the case the claims appear to recite mathematical concepts and/or a mental process, the claims would fail Step 2A (prong 1). With regards to Step 2A (prong 2), in the instance the claims appear to recite mathematical concepts and/or mental processes, there would not appear that there are additional elements recited in the claims that provide an inventive concept or significantly more, and would fails Step 2A (prong 2). With regards to Step 2B and the 
In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 3, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (U.S. PG Pub 2007/0293962 A1), hereinafter “Kimura”, and further in view of Mizuno et al. (U.S. PG Pub 2015/0112474 A1), hereinafter “Mizuno”.

As per claim 1, Kimura discloses:
a method of operating a computer aided design (CAD) system model for modelling an article to be manufactured (Kimura, paragraph [0150] discloses designing industrial products based on using a three-dimensional curve, including using 3D discrete Clothoid splines and polygons, according to paragraph [0307].)

 (Kimura, paragraph [0395] discloses using a computer to perform the design method of the reference.)

the method comprising receiving a representation of the article in 2-dimensions, or in 3-dimensions (Kimura, paragraph [0027] discloses an industrial product designed using a three-dimensional curve.)

receiving one or more constraints for the article associated with a parameter of the article (Kimura, paragraph [0469] discloses constraint conditions with regards to curve parameters, and obtaining the curve parameters of the three-dimensional curves to use as initial values.)

Kimura does not expressly disclose:
determining a maximum permissible curvature of one or more parts of the article from the constraints of the article;
measuring a maximum curvature of the one or more parts of the article in the received representation; 
comparing the measured maximum curvature with the maximum permissible curvature determined from the constraints of the article; and,
if the measured maximum curvature of at least one of the one or more parts exceeds the determined maximum permissible curvature, providing an error indication; or
if the measured maximum curvature of each of the one or more parts does not exceed the determined maximum permissible curvature, storing the received representation for the article.

Mizuno however discloses:
determining a maximum permissible curvature of one or more parts of the article from the constraints of the article (Mizuno, paragraph [0041] discloses verifying if points on a point sequence on a curve is equivalent or smaller to a tolerance, with paragraph [0072] - [0073] discloses a generated normal segmented curve in which an initial Bezier curve is used with specific start and end point of point sequences.)

(Mizuno, paragraph [0074] discloses determining a distance with regards to each point on a curve and obtaining a maximum distance value.)

comparing the measured maximum curvature with the maximum permissible curvature determined from the constraints of the article (Mizuno, paragraph [0075] discloses a tolerance used in evaluating the maximum value distance determined.)

if the measured maximum curvature of at least one of the one or more parts exceeds the determined maximum permissible curvature, providing an error indication (Mizuno, paragraph [0075] discloses a maximum value regarding a curve that is found to be larger than the tolerance, in which the curve is needs to be modified in order for the steps or procedure to continue.)
The modification of the curve in order for the step to continue is interpreted as being an error with the curve.

if the measured maximum curvature of each of the one or more parts does not exceed the determined maximum permissible curvature, storing the received representation for the article (Mizuno, paragraph [0075] discloses a maximum value regarding a curve is found to be smaller or equal to a tolerance, in which the curve is determined to be a partial curve and the steps are able to continue, and paragraph [0077] adds the information of the curve is stored.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the curve parameter with constraint conditions and a 3D representation of an industrial object teaching of Kimura with determining if the value of the distance of the curve is larger, equal to, or smaller than the tolerance teaching of Mizuno. The motivation to do so would have been because Mizuno discloses the benefit of reducing the amount of time needed for curve generation using division based on length of the point sequence only in desired areas (Mizuno, paragraph [0011]).

As per claim 13, note the rejections of claim 1 above. The instant claim 13 recites substantially the same limitations as the above rejected claim 1, and is therefore rejected under the same prior art teachings.

As per claim 12, Kimura discloses:
a data processing system, comprising a processor (Kimura, paragraph [0395] discloses a computer.)

and an accessible memory (Kimura, paragraph [0395] discloses memory storing information for the computer.)

wherein the data processing system is configured to carry out the steps of: receiving a representation of an article in 2-dimensions, or in 3-dimensions (Kimura, paragraph [0027] discloses an industrial product designed using a three-dimensional curve.)

receiving one or more constraints for the article associated with a parameter of the article (Kimura, paragraph [0469] discloses constraint conditions with regards to curve parameters, and obtaining the curve parameters of the three-dimensional curves to use as initial values.)

Kimura does not expressly disclose:
determining a maximum permissible curvature of one or more parts of the article from the constraints of the article; 
measuring a maximum curvature of the one or more parts of the article in the received representation; 
comparing the measured maximum curvature with the maximum permissible curvature determined from the constraints of the article; and, 
if the measured maximum curvature of at least one of the one or more parts exceeds the determined maximum permissible curvature, providing an error indication; or, 


Mizuno however discloses:
determining a maximum permissible curvature of one or more parts of the article from the constraints of the article (Mizuno, paragraph [0041] discloses verifying if points on a point sequence on a curve is equivalent or smaller to a tolerance, with paragraph [0072] - [0073] discloses a generated normal segmented curve in which an initial Bezier curve is used with specific start and end point of point sequences.)

measuring a maximum curvature of the one or more parts of the article in the received representation (Mizuno, paragraph [0074] discloses determining a distance with regards to each point on a curve and obtaining a maximum distance value.)
 
comparing the measured maximum curvature with the maximum permissible curvature determined from the constraints of the article (Mizuno, paragraph [0075] discloses a tolerance used in evaluating the maximum value distance determined.)

if the measured maximum curvature of at least one of the one or more parts exceeds the determined maximum permissible curvature, providing an error indication (Mizuno, paragraph [0075] discloses a maximum value regarding a curve that is found to be larger than the tolerance, in which the curve is needs to be modified in order for the steps or procedure to continue.)
The modification of the curve in order for the step to continue is interpreted as being an error with the curve.

if the measured maximum curvature of each of the one or more parts does not exceed the determined maximum permissible curvature, storing the received representation for the article (Mizuno, paragraph [0075] discloses a maximum value regarding a curve is found to be smaller or equal to a tolerance, in which the curve is determined to be a partial curve and the steps are able to continue, and paragraph [0077] adds the information of the curve is stored.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the curve parameter with constraint conditions and a 3D representation of an industrial object teaching of Kimura with determining if the value of the distance of the curve is larger, equal to, or smaller than the tolerance teaching of Mizuno. The motivation to do so would have been because Mizuno discloses the benefit of reducing the amount of time needed for curve generation using division based on length of the point sequence only in desired areas (Mizuno, paragraph [0011]).

For claim 2: The combination of Kimura and Mizuno discloses claim 2: The method according to claim 1, further comprising: 
in response to the error indication, receiving modifications to the representation, or to the constraints; and, repeating from the comparing step, or from the determining step accordingly, until a compliant design is achieved, or a design is rejected (Mizuno, paragraph [0076] discloses modifications performed on the curve, and the procedure returns to a previous step shown in FIG. 7, which returns to the calculation of distances for each curve (SC101) and the step of comparing the maximum distance with the tolerance (SC102), and the procedure ends when the maximum value is found to be equal or smaller to the tolerance.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the curve parameter with constraint conditions and a 3D representation of an industrial object teaching of Kimura with determining if the value of the distance of the curve is larger, equal to, or smaller than the tolerance teaching of Mizuno and the additional teaching of repeating the comparison of the maximum value of the distance of points of a curve and its tolerance after modifications have been performed, also found in Mizuno. The motivation to do so would have been because Mizuno discloses the benefit of reducing the amount of time needed for curve generation using division based on length of the point sequence only in desired areas (Mizuno, paragraph [0011]).

For claim 3: The combination of Kimura and Mizuno discloses claim 3: The method according to claim 1, further comprising: 
storing the representation for those parts of the article which do not exceed the determined maximum permissible curvature (Mizuno, paragraph [0077] adds the information of the curve is stored, with paragraph [0029] provides that information on a generated curve is stored as segmented curve information.)

and generating a revised representation for the parts of the article which exceed the determined maximum permissible curvature (Mizuno, paragraph [0076] discloses [0075] - [0076] discloses performing modification on the curve when the maximum value exceeds the tolerance.)

repeating the method from the comparing step (Mizuno, paragraph [0076] once modifications have been performed to the curve, the procedure returns to a previous step shown in FIG. 7, which returns to the calculation of distances for each curve (SC101) and the step of comparing the maximum distance with the tolerance (SC102), and the procedure ends when the maximum value is found to be equal or smaller to the tolerance.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the curve parameter with constraint conditions and a 3D representation of an industrial object teaching of Kimura with determining if the value of the distance of the curve is larger, equal to, or smaller than the tolerance teaching of Mizuno and the additional teaching of repeating the comparison of the maximum value of the distance of points of a curve and its tolerance after modifications have been performed, also found in Mizuno. The motivation to do so would have been because Mizuno discloses the benefit of reducing the amount of time needed for curve generation using division based on length of the point sequence only in desired areas (Mizuno, paragraph [0011]).

For claim 9: The combination of Kimura and Mizuno discloses claim 9: The method according to claim 1, wherein:
the parameters of the article comprise a physical property of a material from which a part of the article is to be manufactured (Kimura, paragraph [0620] discloses using curves for designing industrial products, including length of the curve to apply to the rails of a roller coaster.)

For claim 10: The combination of Kimura and Mizuno discloses claim 10: The method according to claim 1, wherein:
the constraints may be received from an external source, or extracted from a store (Kimura, paragraph [0619] discloses using a computer including memory, to execute a program with regards to a three-dimensional curve and a workpiece.)

Claims 4 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (U.S. PG Pub 2007/0293962 A1), in view of Mizuno et al. (U.S. PG Pub 2015/0112474 A1), and further in view of Sporbert et al. (U.S. PG Pub 2010/0106465 A1), hereinafter “Sporbert”.

For claim 4, the combination of Kimura and Mizuno discloses the method of claim 3.
The combination of Kimura and Mizuno does not expressly disclose:
generating the revised representation of the article by constructing an optimal curve representative of the article.

Sporbert however discloses:
generating the revised representation of the article by constructing an optimal curve representative of the article (Sporbert, paragraph [0109] discloses designing a target state arch wire for optimization, and paragraph [0112] adds an iterative arch wire simulation is performed.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the curve parameter with constraint conditions and a 3D representation of an industrial object teaching of Kimura with determining if the value of the distance of the curve is larger, equal to, or smaller than the tolerance teaching of Mizuno and the target arch wire used for optimization in a simulation teaching of Sporbert. The motivation to do so would have been because Sporbert discloses the benefit of providing a simulation to optimize the arch wire design that could eliminate conflicts with the target virtual arch wire (Sporbert, Abstract, lines 11 - 13).

For claim 5: The combination of Kimura, Mizuno, and Sporbert discloses claim 5: The method according to claim 4, wherein:
the optimal curve comprises a spline (Sporbert, paragraph [0109] discloses length segments of an arch wire including bends based on a Bezier spline.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the curve parameter with constraint conditions and a 3D representation of an industrial object teaching of Kimura with determining if the value of the distance of the curve is larger, equal to, or smaller than the tolerance teaching of Mizuno and the simulation of a virtual arch teaching of Sporbert, along with the additional teaching of Bezier spline represented in an arch wire, also found in Sporbert. The motivation to do so would have been because Sporbert discloses the benefit of providing a simulation to optimize the arch wire design that could eliminate conflicts with the target virtual arch wire (Sporbert, Abstract, lines 11 - 13).

For claim 6: The combination of Kimura, Mizuno, and Sporbert discloses claim 6: The method according to claim 5, wherein:
the spine comprises cubic Bezier segments (Sporbert, paragraph [0109] discloses length segments of an arch wire including bends based on a Bezier spline.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the curve parameter with constraint conditions and a 3D representation of an industrial object teaching of Kimura with determining if the value of the distance of the curve is larger, equal to, or smaller than the tolerance teaching of Mizuno and the simulation of a virtual arch teaching of Sporbert, along with the additional teaching of Bezier spline represented in an arch wire, also found in Sporbert. The motivation to do so would have been because Sporbert discloses the benefit of providing a simulation to optimize the arch wire design that could eliminate conflicts with the target virtual arch wire (Sporbert, Abstract, lines 11 - 13).

For claim 7: The combination of Kimura, Mizuno, and Sporbert discloses claim 7: The method according to claim 4, wherein:
generating the revised representation comprises generating an intermediate curve from the optimal curve by interpolation (Kimura, paragraph [0214] discloses using interpolation on a three-dimensional curve to produce additional three-dimensional curves.)

For claim 8: The combination of Kimura, Mizuno, and Sporbert discloses claim 8: The method according to claim 1, wherein:
the representation of the article is generated by simulating a system incorporating the article to be manufactured (Sporbert, paragraph [0012] discloses digitally simulating the placement of the virtual article (arch wire).)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the curve parameter with constraint conditions and a 3D representation of an industrial object teaching of Kimura with determining if the value of the distance of the curve is larger, equal to, or smaller than the tolerance teaching of Mizuno and the simulation of a virtual arch teaching of Sporbert. The motivation to do so would have been because Sporbert discloses the benefit of providing a simulation to optimize the arch wire design that could eliminate conflicts with the target virtual arch wire (Sporbert, Abstract, lines 11 - 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
December 4, 2021